Citation Nr: 0903254	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970, from September 2001 to April 2002, from April 
2003 to August 2003, and from May 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.

The veteran submitted a dental claim in May 2005 that appears 
to be as yet unadjudicated.  The Board would direct the RO to 
address the claim, which is not before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran's glaucoma and kidney stones are not shown to 
be related to service or aggravated by service.

2.  The veteran does not show hearing loss as defined by VA 
criteria at this time.


CONCLUSIONS OF LAW

1.  Service connection for glaucoma or kidney stones is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306  (2008).

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

2.  Glaucoma

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained service records 
through January 2005, and the veteran submitted private 
records as well.  The evidence indicates an ongoing diagnosis 
of glaucoma since October 1996.  Based on the above, the 
evidence does show a current disability.

The SMRs from the veteran's later periods of active service 
between September 2001 and January 2005 indicate treatment 
for glaucoma.  However, the SMRs from the veteran's earliest 
period of active duty, from which he separated in November 
1970, include no complaints, treatment, or diagnoses of 
glaucoma.  The SMRs therefore provide limited evidence 
against this claim.

The veteran submitted private medical records from Dr. 
"G.", his treating ophthalmologist.  Dr. G. diagnosed 
"suspect glaucoma" in October 1996.  He then diagnosed 
primary open angle glaucoma, the veteran's current diagnosis 
for which he continues to receive treatment.

The Board finds that his report provide more evidence against 
this claim, as it indicates the veteran's glaucoma began in 
1996, approximately 26 years after separation from his first 
period of active duty.  The veteran did not return to active 
duty until September 2001, approximately five years after 
first being diagnosed with glaucoma.  There is nothing in the 
record to indicate a connection between the problem beginning 
in 1996 and service that ended years earlier.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The Board finds, as noted above, that the veteran does 
exhibit the current disability of glaucoma, which pre-existed 
his later periods of service between 2001 and 2005.  However 
there is no indication from the medical evidence that the 
disability was aggravated by returning to service.  

Simply stated, the Board finds that the medical records, 
overall, provide evidence against this claim.  The Board must 
find that the service and post-service medical record, 
indicating a disorder that began approximately 26 years after 
separation from service in 1970, and approximately 5 years 
before re-entering active service in 2001, clearly and 
unmistakably outweigh the veteran's lay contention that he 
has glaucoma that was the result of, or aggravated by, his 
service.  The service and, most importantly, post-service 
treatment records provide highly probative evidence against 
his claim.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for glaucoma.

3.  Kidney stones

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
The evidence, notably records from Dr. "T." and North Coast 
Family Practice, indicates recurring treatment for kidney 
stones since June 2000.  Based on the above, the evidence 
does show a current recurring disability, providing some 
evidence for this claim. 

The SMRs from the veteran's later periods of active service 
between September 2001 and January 2005 indicate treatment 
for kidney stones.  However, the SMRs from the veteran's 
earliest period of active duty, from which he separated in 
November 1970, include no complaints, treatment, or diagnoses 
of kidney stones.  The SMRs therefore provide limited 
evidence against this claim.

The veteran was afforded a VA gastrourinary examination in 
August 2005.  The veteran reported having experienced kidney 
stones since as early as the 1990s.  He reported that he 
suffers from approximately one kidney stone every six months, 
with the symptoms lasting about one day each time.  He noted 
having passed a stone in September 2004 while on active duty 
in the Coast Guard.  The diagnosis was episodic events of 
kidney stones.

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, as 
the veteran himself reported that the kidney stones began in 
the 1990s, at least 20 years after separation from service 
and several years before his return to active duty.

The Board finds, as noted above, that the veteran does 
exhibit the current disability of kidney stones, which pre-
existed his later periods of service between 2001 and 2005.  
However there is no indication from the medical evidence that 
the disability was aggravated by returning to service.  The 
veteran reported to the VA examiner that he passes 
approximately one kidney stone every 6 months, with no 
indication that returning to active duty aggravated the 
frequency, intensity, or duration of his recurring symptoms.

Simply stated, the Board finds that the medical records, 
overall, provide evidence against this claim.  The Board must 
find that the service and post-service medical record, 
indicating a disorder that began at least 20 years after 
separation from service in 1970, and several years before re-
entering active service in 2001, clearly and unmistakably 
outweigh the veteran's lay contention that he has kidney 
stones that were the result of, or aggravated by, his 
service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for kidney stones.

4.  Hearing loss

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service, noting loud noise 
levels at the gun range.  

The service medical records (SMRs) are silent for complaints 
or treatment of hearing loss.  An audiological evaluation at 
separation in 1970 shows that hearing was within normal 
limits.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

According to the evidence submitted, the veteran first 
reported the onset of bilateral hearing loss in November 
1993, over 23 years after his first separation from active 
duty.  This 23-year period between service and his first 
complaint of bilateral hearing loss provides highly probative 
evidence against the appellant's claim.  

Simply stated, the Board finds that the post-service medical 
record, indicating a disorder that was medically indicated 
many years after service, provides evidence against this 
claim.         

A VA audiological evaluation was performed in August 2005.  
The examiner noted combined sensorineural hearing loss: 
hearing was noted to be within normal limits at 250 to 4000 
Hertz, sloping to moderate sensorineural hearing loss at 6000 
to 8000 Hertz for the right ear.  The left ear was noted to 
be within normal limits at 250 to 3000 Hertz, sloping to mild 
to moderate sensorineural hearing loss above 3000 Hertz.  

The VA examiner discussed earlier audiograms found in the 
claims file.  He opined that a November 1993 audiogram 
revealed hearing to be within normal limits except for 
moderate hearing loss at 6000 to 8000 Hertz for the left ear 
and mild to moderate hearing loss at 6000 to 8000 Hertz for 
the right ear.  He also opined that an April 2003 audiogram 
revealed hearing within normal limits with mild to moderate 
hearing loss at 4000 to 8000 Hertz in the left ear and mild 
hearing loss at 6000 to 8000 Hertz for the right ear.

The VA examiner stated that although the veteran's hearing is 
not clinically normal, the hearing thresholds do not meet the 
criteria for disability under VA regulations.  The Board 
finds the examiner to be correct in this assessment.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim.  While the 
veteran may have been exposed to noise during service (and 
the Board would not dispute this), the Board must find that 
the service and post-service medical record, indicating that 
the veteran does not meet the criteria for hearing loss at 
this time, outweigh the veteran's contention that he has 
hearing loss as the result of his time in service.  The 
medical opinion provides only more evidence against this 
claim.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In denying each of 
his claims, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records 
through January 2005.  The veteran submitted private 
treatment records.  The appellant was afforded VA medical 
examinations in August 2005.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for glaucoma, kidney stones, and bilateral 
hearing loss is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


